Case: 16-11563      Document: 00514095801         Page: 1    Date Filed: 07/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 16-11563
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            July 31, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff–Appellee,

v.

BRIAN THOMAS GIBBONS, also known as Meathead,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-111-4


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Brian Thomas Gibbons has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Gibbons has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11563    Document: 00514095801    Page: 2   Date Filed: 07/31/2017


                                No. 16-11563

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2